DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 4 is objected to because of the following informalities:  “direct the closed-loop circulation the atomized fluid” should be corrected to “direct the closed-loop circulation of the atomized fluid”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, 3-7, 21, and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Neufeld (US 2016/0316645 A1) in view of Cottrell (US 2015/0313104 A1) and DeMitchell et al. (US 2011/0067301), herein after DeMitchell, and Nameche (US 2002/0189010).
	Regarding claim 1, Neufled teaches (Figure 1) of a modular aeroponic garden system (¶0027, a hydroponic and aeroponic garden system) comprising:
at least one non-vertical conduit (¶0038, growing tube 18 with sections 42) forming a conduit circuit positioned at an angle relative to horizontal (¶0038, straight sections 42.1, 42.2, 42.3, and 42.4 can angle downward at any angle between 0 and 90 degrees, 1 and 30 degrees, and 1 and 15 degrees) and having a first conduit opening (opening by elbow section 46) and a second conduit opening (opening by upper end 
a plurality of plant support insert holes (¶0041, opening 50 are used to hold plants 30) positioned in the at least one non-vertical conduit (¶0041, non-vertical conduit 18 includes a plurality of opening 50 to hold plants 30), each of the plurality of plant support insert holes configured to receive a plant receptacle containing plant roots of a plant (¶0041, openings 50 are to hold plants 30 and their root systems 28);
a supplemental nutrient film system (Fig. 1, ¶0032, hydroponic system 10), wherein the supplemental nutrient film system uses gravity to deliver the volume of fluid to the plant inside the at least one non-vertical conduit (¶0045, nutrient rich fluid flows downward under the force of gravity through the growing tube before ending back in reservoir 20);
Neufled does not appear to teach of one or more fog generation devices configured to create an atomized fluid; a hardware control assembly communicatively coupled to one or more fog generation devices; and, wherein a first mode of operation the hardware control assembly regulates a closed-loop circulation of the atomized fluid of the one or more fog generation devices out of the reservoir through the first conduit opening and back into the reservoir through the second conduit opening;
and wherein a second mode of operation the hardware control assembly regulates the volume of fluid of the supplemental nutrient film system out of the reservoir through the conduit circuit and back into the reservoir through the second conduit opening.
Cottrell is in field of aeroponic and teaches (Fig. 4) of one or more fog generation devices (¶0027, ultrasonic transducer 22) configured to create an atomized fluid (¶0029, transducer 22 causes the fluid to break up into fine droplets which quickly evaporate to form a mist); a hardware control assembly (Fig. 5, hardware control assembly comprising of motor 34, LED 52, transducer driver 108, processor 100, user controls 56, memory 106, and display 58) communicatively coupled to one or more fog generation devices (Fig. 5, ¶0029, transducer 22 is coupled to the hardware control assembly); and, wherein a first mode of operation the hardware control assembly regulates a closed-loop circulation of the atomized fluid of the one or more fog generation devices out of the reservoir (¶0029, control circuit 18 controls the closed-loop circulation of the atomized fluid moving through the conduit 12 by fan 34 out of the reservoir 20).
Nameche is in the field of fluid circulation and teaches of a first conduit opening and a second conduit opening (first and second openings on the side of tank 2 for tubing sections 5 and 7) in fluid connection with a reservoir (tank 2) in a continuous conduit.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Neufeld to incorporate the teachings of Cottrell to include a fog generation device that is configured to a hardware control assembly to circulate the fog through the conduits in order to deliver fluid to the plants in a more sustained and controlled way with minimal maintenance. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Neufeld as modified by Cottrell to incorporate the teachings of Nameche to make the tube 18 continuous to the reservoir in order to protect the hose 24 from being damaged by outside sources via enclosing the hose within the tube 18. With this modification, the atomized fluid can travel through the first conduit opening and circulate throughout the circuit and back through the second conduit opening to return to the reservoir. 
DeMitchell teaches (Fig. 1A) of wherein a mode of operation the hardware control assembly (timer 162) regulates the volume of fluid of the supplemental nutrient film system (fluid at pump 150) out of the reservoir (¶0019, reservoir by pump 150) through the conduit circuit (100) and back into the reservoir through the second conduit opening (¶0019, pumping action may be controlled by the timer 162 to deliver fluid out of the reservoir).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Neufeld to incorporate the teachings of DeMitchell to include a hardware control assembly to regulate the volume of fluid of the supplemental nutrient film system in order to deliver fluid to the plants in a more sustained and controlled way with minimal maintenance.

Regarding claim 3, Neufeld as modified discloses the modular aeroponic garden system of claim 1, wherein the volume of fluid is a nutrient solution (¶0042, reservoir 20 holds nutrient rich water), and the atomized fluid is an atomized nutrient solution (atomized fluid would be an atomized nutrient solution).

Regarding claim 4, Neufeld as modified discloses of the invention in claim 1, and further comprising one or more fog distribution devices configured to direct the closed-loop circulation of the atomized fluid throughout the at least one non-vertical conduit of the conduit circuit to the plant roots. 
Cottrell is in the field of aeroponics and teaches (Fig. 4) of further comprising one or more fog distribution devices (¶0029, fan 34) configured to direct the closed-loop circulation of the atomized fluid throughout the at least one non-vertical conduit of the conduit circuit to the plant roots (¶0029, fan 34 delivers the atomized fluid to the base unit 10 and into the interior of the planter body 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Neufeld to incorporate the teachings of Cottrell to have a fog distribution device in order to deliver the atomized liquid throughout the planter.  

Regarding claim 5, Neufeld as modified discloses of the modular aeroponic garden system of claim 4, but does not teach wherein the one or more fog distribution devices are selected from a group essentially consisting of: air circulation devices, air pumps, air nozzles, auxiliary conduit, flexible tubing and dampers.
Cottrell is in the field of aeroponics and teaches of wherein the one or more fog distribution devices are selected from a group essentially consisting of: air circulation devices, air pumps, air nozzles, auxiliary conduit, flexible tubing and dampers. (¶0029, the fog distribution device is a fan 34, which is an air circulation device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Neufeld to have a fog distribution device selected from the group above in order to circulate the atomized liquid to the plants in the garden system.

Regarding claim 6, Neufeld as modified discloses of the modular aeroponic garden system of claim 1, but does not teach of further comprising a system control assembly configured to monitor and control the hardware control assembly, surveillance equipment, and a plurality of environmental sensors, wherein the system control assembly is connected to a communication network.
Cottrell is in the field of aeroponics and teaches (Figure 5) of further comprising a system control assembly (control circuit 18) configured to monitor and control the hardware control assembly (Fig. 5, hardware control assembly comprising of motor 34, LED 52, transducer driver 108, processor 100, user controls 56, memory 106, and display 58), surveillance equipment (¶0033, light and vapor distribution system to monitor light and moisture and adjust the output needed), and a plurality of environmental sensors (moisture sensor 48 and photoresistors 50) (¶0029 and 0034, control circuit 18 controls the hardware control assembly seen in Fig. 5, surveillance equipment, and the environmental sensors 48, 50), wherein the system control assembly (control circuit 18) is connected to a communication network (Fig. 5, ¶0034, control circuit 18 is connected to a communication network with the moisture sensors 48, photoresistors 50, and user controls 56, to drive a humidifier, lighting system, and display unit 58).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Neufeld to incorporate the teachings of Cottrell to have a system control assembly configured to monitor and control the hardware control assembly, surveillance equipment, and a plurality of environmental sensors, wherein the system control assembly is connected to a communication network in order to precisely control the delivery of the atomized liquid and the growth of the plants.

Regarding claim 7, Neufeld as modified disclose of the invention in claim 1, but does not teach further comprising a power supply, wherein the power supply is one member of a power supply set including: a direct current power supply, an alternating current power supply, a gasoline powered generator, a battery, a solar power supply, a natural gas power supply, and a wind-driven power supply.
Cottrell is in the field of aeroponics and teaches of further comprising a power supply (Fig. 5, power supply 16), wherein the power supply is one member of a power supply set including: a direct current power supply, an alternating current power supply, a gasoline powered generator, a battery, a solar power supply, a natural gas power supply, and a wind-driven power supply (¶0034, power supply 16 connects to an alternating current wall outlet 102 to provide direct current power).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Neufeld to incorporate the teachings of Cottrell to have a power supply wherein the power supply is one member of a power supply set including: a direct current power supply, an alternating current power supply, a gasoline powered generator, a battery, a solar power supply, a natural gas power supply, and a wind-driven power supply, in order to provide power to the electrical components.

Regarding claim 24, Neufeld as modified discloses of the invention in claim 1, but does not appear to teach wherein the one or more fog generation devices are ultrasonic transducers. 
Cottrell is in the field of aeroponics and teaches (Figure 4) of wherein the one or more fog generation devices are ultrasonic transducers (¶0027, ultrasonic transducer 22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Neufeld to incorporate the teachings of Cottrell to have an ultrasonic transducer as the fog generation device in order to have a small fog generation device that can easily fit in a planter.

Regarding claim 25, Neufled teaches (Fig. 1) of a modular aeroponic garden system (¶0027, a hydroponic and aeroponic garden system) comprising:
at least one conduit (¶0038, growing tube 18 with sections 42) positioned forming a conduit circuit having a first conduit opening (opening by elbow section 46) and a second conduit opening (opening by upper end 38), the first conduit opening and the second conduit opening in fluid communication with a reservoir (¶0032, first and second opening in fluid communication with reservoir 20), wherein the reservoir is configured to store a volume of fluid (¶0042, reservoir 20 holds nutrient rich water), 
a plurality of plant support insert holes (¶0041, opening 50 are used to hold plants 30) positioned in the at least one conduit (¶0041, non-vertical conduit 18 includes a plurality of opening 50 to hold plants 30), each of the plurality of plant support insert holes configured to receive a plant receptacle containing plant roots of a plant (¶0041, openings 50 are to hold plants 30 and their root systems 28);
a supplemental nutrient film system (Fig. 1, ¶0032, hydroponic system 10), wherein the supplemental nutrient film system uses gravity to deliver the volume of fluid to the plant inside the at least one conduit (¶0045, nutrient rich fluid flows downward under the force of gravity through the growing tube before ending back in reservoir 20).
Neufled does not appear to teach of one or more fog generation devices configured to create an atomized fluid; a hardware control assembly communicatively coupled to one or more fog generation devices; and, wherein a first mode of operation the hardware control assembly regulates a closed-loop circulation of the atomized fluid of the one or more fog generation devices out of the reservoir through the first conduit opening and back into the reservoir through the second conduit opening;
and wherein a second mode of operation the hardware control assembly regulates the volume of fluid of the supplemental nutrient film system out of the reservoir through the conduit circuit and back into the reservoir through the second conduit opening.
Cottrell is in field of aeroponic and teaches (Fig. 4) of one or more fog generation devices (¶0027, ultrasonic transducer 22) configured to create an atomized fluid (¶0029, transducer 22 causes the fluid to break up into fine droplets which quickly evaporate to form a mist); a hardware control assembly (Fig. 5, hardware control assembly comprising of motor 34, LED 52, transducer driver 108, processor 100, user controls 56, memory 106, and display 58) communicatively coupled to one or more fog generation devices (Fig. 5, ¶0029, transducer 22 is coupled to the hardware control assembly); and, wherein a first mode of operation the hardware control assembly regulates a closed-loop circulation of the atomized fluid of the one or more fog generation devices out of the reservoir (¶0029, control circuit 18 controls the closed-loop circulation of the atomized fluid moving through the conduit 12 by fan 34 out of the reservoir 20).
Nameche is in the field of fluid circulation and teaches of a first conduit opening and a second conduit opening (first and second openings on the side of tank 2 for tubing sections 5 and 7) in fluid connection with a reservoir (tank 2) in a continuous conduit.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Neufeld to incorporate the teachings of Cottrell to include a fog generation device that is configured to a hardware control assembly to circulate the fog through the conduits in order to deliver fluid to the plants in a more sustained and controlled way with minimal maintenance. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Neufeld as modified by Cottrell to incorporate the teachings of Nameche to make the tube 18 continuous to the reservoir in order to protect the hose 24 from being damaged by outside sources via enclosing the hose within the tube 18. With this modification, the atomized fluid can travel through the first conduit opening and circulate throughout the circuit and back through the second conduit opening to return to the reservoir. 
DeMitchell teaches (Fig. 1A) of wherein a mode of operation the hardware control assembly (timer 162) regulates the volume of fluid of the supplemental nutrient film system (fluid at pump 150) out of the reservoir (¶0019, reservoir by pump 150) through the conduit circuit (100) and back into the reservoir through the second conduit opening (¶0019, pumping action may be controlled by the timer 162 to deliver fluid out of the reservoir).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Neufeld to incorporate the teachings of DeMitchell to include a hardware control assembly to regulate the volume of fluid of the supplemental nutrient film system in order to deliver fluid to the plants in a more sustained and controlled way with minimal maintenance.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Neufeld (US 2016/0316645 A1) and Cottrell (US 2015/0313104 A1) as applied to claim 1 above, and further in view of Rothem et al. (US 5,136,804).
Regarding claim 21, Neufeld as modified discloses the invention of claim 1, but does not teach wherein the one or more fog generation devices are submerged in the volume of fluid.
Rothem et al. is in the field of aeroponics and teaches (Figure 1) of wherein the one or more fog generation devices are submerged in the volume of fluid (Col. 3 lines 7-10, ultrasonic transducer 24 is located within container 22a at a level so as to be immersed in the water when water is received in the container).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Neufeld to incorporate the teachings of Rothem et al. to move the fog generation device to be submerged in the volume of fluid in order to eliminate the need for any liquid containing tubes to deliver water to the transducer and to directly vaporize the fluid. 

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-7, 21, 24, and 25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The cited references made of record in the contemporaneously filed PTO-892 form and not relied upon in the instant office action are considered pertinent to applicant's disclosure, and may have one or more of the elements in Applicant’s disclosure and at least claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOE TRAN whose telephone number is (571)272-8530.  The examiner can normally be reached on M-Th 7:30am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Z.T./           Examiner, Art Unit 3647                                                                                                                                                                                             /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647